Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 1of 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHE ROBERTS, :
Plaintiff,
-—V— 21-cv-2559 (JSR)
PUMA NORTH AMERICA, INC., MEMORANDUM
Defendants.
we eee ee x

JED S. RAKOFF, U.S.D.d.

Plaintiff Christophe Roberts brings this action against
defendant Puma North America, Inc. (“Puma”). Roberts brings claims
of trademark infringement and unfair competition under both
federal law and state law, and a claim of dilution under state
law. Roberts alleges that Puma willfully infringed his signature
mark -- the “Roar Mark” -- by selling apparel bearing certain
designs that, according to Roberts, are confusingly similar to the
Roar Mark. On May 5, 2021, the Court, by bottom-line order, denied
Roberts’ motion for a temporary restraining order (“TRO”) and
preliminary injunction to prevent Puma from, among other things,
using these designs in connection with the promotion, marketing,
advertising, and sale of products and services. Dkt. No. 37. This
memorandum explains the reasons for that ruling.

Background
Roberts is an artist with a following in the basketball, hip-

hop, and sneaker communities. He began using the Roar Mark as his
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 2 of 21

“signature” around 2013. Roberts Decl., Dkt. No. 13, 9 19-22. The

Roar Mark is a hand-drawn outline of sharp teeth. See Figure 1.

Aw

Figure 1: The Roar Mark

Roberts began selling apparel bearing the Roar Mark in 2014. Id.
Ti 23-26. He applied to the Trademark Office to register the mark
in 2018, and it was registered in 2019 for t-shirts, hoodies, and
jackets. Id. I 32-33.

Puma is a large sportwear brand. In mid-2018, Puma began
selling apparel bearing certain designs that, according to
Roberts, are confusingly similar to the Roar Mark. Id. @ 40-47;

see also Figure 2.

 

Figure 2: Examples of Puma’s designs

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 3 of 21

In June 2019, Jay-Z, an influential hip-hop artist who serves
as a brand ambassador for Puma, appeared at an NBA Finals game
wearing Puma apparel bearing one of these teeth designs. Compl.,
Dkt. No. 1, 9 96. Apparently believing that Jay-Z was sporting the
Roar Mark, friends and colleagues of Roberts began to congratulate
him on social media for having designed a shirt worn by Jay~a.
Roberts Decl. FI 63-71.

In August 2019, Roberts retained counsel who issued a cease-
and-desist letter to Puma. Id. If] 48-50. Roberts and Puma engaged
in “discussions” through November 2019. Roberts Reply Decl., Dkt.
No. 27, 717. Roberts understood from these discussions that “Puma
did not have plans to sell merchandise using” the teeth design.
Id. Around October 2020, however, Roberts encountered other teeth
designs used by Puma in advertising campaigns. In March 2021,
Roberts brought this lawsuit and sought a TRO and preliminary
injunction soon thereafter.

Legal Standard

“In the Second Circuit, the same legal standard governs the

issuance of preliminary injunctions and [TROs].” Mahmood v.

Nielsen, 312 F. Supp. 3d 417, 421 (S.D.N.Y. 2018).1 To obtain

 

1 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

 

 

 

 

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 4 of 21

either, a party must ordinarily show “that he is likely to succeed
on the merits; that he is likely to suffer irreparable harm in the
absence of preliminary relief; that the balance of equities tips
in his favor; and that an injunction is in the public interest.”

Am. Civil Liberties Union v. Clapper, 785 F.3d 787, 825 (2d Cir.

 

2015). Alternatively, a party may show “irreparable harm and either
a likelihood of success on the merits or sufficiently serious
guestions going to the merits to make them a fair ground for
litigation and a balance of hardships tipping decidedly toward the
party requesting the preliminary relief.” Id.
Discussion

The parties dispute each of the necessary elements of a
preliminary injunction. The Court finds that Roberts has not
established sufficiently serious questions going to the merits to
make them a fair ground for litigation, let alone a likelihood of
success. The Court denies the motion on that basis.’

I. Likelihood of Success on the Merits

A. Trademark Infringement Claims

 

2 Because the Court finds that Roberts has failed to establish
serious questions going to the merits, the Court does not address
the remaining factors relevant to issuance of injunctive relief,
including whether Roberts has established that he would suffer
irreparable harm in the absence of injunctive relief or whether
the balance of the equities weighs in favor of such relief.

4

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 5 of 21

Roberts brings claims under § 32(1) of the Lanham Act, 15
U.S.C. § 1114, and § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
Although § 32(1) concerns registered marks, whereas § 43(a)

concerns unregistered, common law marks, see Virgin Enters. Ltd.

 

v. Nawab, 335 F.3d 141, 146 (2d Cir. 2003), the same analysis

applies to both provisions, Louis Vuitton Malietier v. Dooney &

 

Bourke, Inc., 454 F.3d 108, 114-15 (2d Cir. 2006). That is, “[t]o
prevail on a trademark infringement claim under §§ 32 and 43(a) of
the Lanham Act, a plaintiff must demonstrate (1) that it has a
valid mark entitled to protection and (2) that the defendant's use

of it is likely to cause confusion.” Chloe v. Queen Bee of Beverly

 

Hills, LLC, No. 06-cv-3140 (RJH), 2011 WL 3678802, at *3, (S.D.N.Y.
Aug. 19, 2011).

Registration of a trademark constitutes prima facie evidence
of its validity. 15 U.S.c. § 1115(a). Roberts owns a registered
trademark for the use of the Roar Mark on t-shirts, hoodies, and
jackets. Dkt. No. 13-2. The first element is therefore satisfied.

The Court uses a multi-factor test set out in Polaroid Corp.

vy. Polard Elecs. Corp., 287 F.2d 492, 495 (2d Cir. 1961), to

 

evaluate the likelihood of consumer confusion. This test requires
analysis of eight factors: (1) the strength of the mark; (2) the
similarity of the marks; (3) the competitive proximity of the

products; (4) the likelihood that the senior user will “bridge the

 

 

 

 

 

 

 

 

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 6 of 21

gap”; (5) evidence of actual confusion; (6) the junior user’s bad
faith in adopting the mark; (7) the respective quality of the
products; and (8) the sophistication of the consumers in the
relevant market. Id. “No single factor is dispositive, nor is a
court limited to consideration of only these factors.” Brennan's,

Inc. v. Brennan’s Rest., L.L.C., 360 F.3d 125, 130 (2d Cir. 2004).

 

As a threshold matter, however, the Court must determine what types
of confusion are at issue in this case.

1. Types of Confusion under the Lanham Act

This Circuit recognizes two basic forms of cognizable
confusion under the Lanham Act: direct (or forward) and reverse
confusion. Direct confusion can occur, for example, where a
customer sees the defendant’s goods and believes it was made by
the plaintiff. Reverse confusion can occur, by contrast, where a
customer sees the plaintiff’s goods and believes it was made by

the defendant. See Lang v. Retirement Living Pub. Co., Inc., 949

 

F.2d 576, 583 (2d Cir. 1981) (discussing reverse confusion).
Where direct or reverse confusion occurs, that confusion can
be confusion as to source or confusion as to affiliation. Source
confusion occurs where a customer is confused as to a good’s source
or origination. Affiliative confusion occurs where a customer is
confused as to a good’s affiliation or sponsorship. See Int'l Info.

Sys. Sec. Certification Consortium, Inc. v. Sec. Univ., LLC, 823

 

 

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 7 of 21

F.3d 153, 160 (2d Cir. 2016) (“[O]Jur case law demonstrates that
consumer confusion is plainly not limited to source confusion.”);

Dall. Cowboys Cheerleaders, Inc. v. Pussycat Cinema, Ltd., 604

 

F.2d 200, 204-05 (2d Cir. 1979) (discussing affiliative
confusion). The following table provides examples of these four

types of confusion, as applied to the facts of this case.

 

 

Direct Reverse
Source Customer believes Puma Customer believes Roberts
apparel was produced by apparel was produced by
Roberts Puma

 

Affiliative Customer believes Puma Customer believes Roberts
apparel is affiliated apparel is affiliated
with Roberts with Puma

 

 

 

 

 

Any of these four types of confusion are cognizable under the
Lanham Act. Roberts brings claims for both direct source confusion
and direct affiliative confusion. He contends that the use of the
teeth designs on the Puma apparel is likely to confuse consumers
into believing that the Puma apparel was actually sold by Roberts
~~ an instance of direct source confusion. He also argues, to the
extent that Puma’s name is clearly visible on these goods, that
the use of the teeth designs on the Puma apparel is likely to
confuse consumers into believing that Roberts had endorsed Puma’s
products or that he was otherwise affiliated with Puma ~- that is,

direct affiliative confusion.
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 8 of 21

Roberts also suggests, less persuasively, that his claim
involves reverse confusion. But Roberts does not present any
evidence that Puma’s use of the teeth designs is likely to confuse
consumers into believing that Roberts’ apparel is sold by, or
otherwise affiliated with, Puma. At most, the evidence suggests
that some consumers might be confused into believing that Puma’s
apparel is sold by, or is otherwise affiliated with, Roberts. But
reverse confusion does not exist “where the consumers erroneously
believe the senior user [i.e., Roberts] is the source of the Junior

user’s product [i.e., Puma].” See Sunenblick v. Harrel, 895 F.

 

Supp. 616, 631 (S.D.N.Y¥. 1995); see also Sterling Drug, Inc. v.
Bayer AG, 14 F.3d 733, 742 (2d Cir. 1994) (explaining that reverse
confusion occurs where consumers mistake a plaintiff’s products as
originating with the defendant).

Accordingly, the Court will analyze whether Roberts has shown
a likelihood of either or both of direct source and direct
affiliative confusion.?

2. The Polaroid Factors

 

3 Put differently, the Court concludes that Roberts has not
established a likelihood of success on the merits of any reverse
confusion claim.

 

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 9 of 21

Review of the Polaroid factors indicates that Puma’s use of
the various teeth designs is unlikely to cause either direct
source confusion or direct affiliative confusion.

a. Strength of the Mark

A mark’s “strength” is “crucial to the likelihood of confusion
analysis” because a plaintiff's well-known association with the
claimed mark “makes it much more likely that consumers will assume
wrongly that [the plaintiff] is somehow associated with [the
defendant’s product] or has authorized the use of its mark.” Lois

Sportswear, U.S.A., Inc. v. Levi Strauss & Co., 799 F.2d 867, 873

 

(2d Cir. 1986). Such strength depends on a mark’s “inherent
distinctiveness” and its ‘acquired distinctiveness.” Virgin
Enters., 335 F.3d at 147. There are four categories of marks for
purposes of inherent distinctiveness analysis: generic,
descriptive, suggestive, and arbitrary and fanciful. see

Abercrombie & Fitch Co. v. Hunting World, Inc., 537 F.2d 4, 9 (2d

 

Cir. 1976). As to the fourth category, “{a]n arbitrary mark applies
a common word in an unfamiliar way. A fanciful mark is not a real
word at all, but is invented for its use as a mark.” Lane Capital
Management, Inc. v. Lane Capital Management, Inc., 192 F.3d 337,
344 (2d Cir. 1999). Arbitrary and fanciful marks are considered

inherently distinctive and are “automatically protected.” Id.

 

 

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 10 of 21

The Roar Mark is arbitrary with respect to apparel and
basketball and so its inherent distinctiveness is robust. Puma’s
counterargument -- that Roberts has failed to provide any evidence
of the mark’s acquired distinctiveness -~ is unavailing. Only where
marks are not considered inherently distinctive will courts look
to the mark’s acquired distinctiveness. See id. This factor weighs
in favor of Roberts.

b. Similarity of the Marks
“({I]n determining the similarity of marks in an infringement

action, a court must examine the visual appearance of each mark in

the context of its use.” Jim Beam Brands Co. v. Beamish & Crawford

 

Ltd., 937 F.2d 729, 735 (2d Cir. 1991). Accordingly, the Court
does not consider the marks in the abstract, but instead evaluates
their “overall impression on a consumer, considering the context
in which the marks are displayed and the totality of factors that
could cause confusion among prospective purchasers.” Malletier v.

Burlington Coat Factory Warehouse Corp., 426 F.3d 532, 537 (2d

 

Cir. 2005).

This factor is complicated by the fact that Puma employs many
different teeth designs, some of which more closely resemble the
Roar Mark than others. The design on the apparel worn by Jay @Z,
for example, appears similar to the Roar Mark. See Figure 3. Both

marks feature upper and lower rows of teeth in a frontal

10

 

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 11 of 21

perspective, in hand drawn outline with no shadowing or depth,

using a similar line weight and movement. Many designs, however,

 

hardly resemble the Roar Mark at all. One of the jackets identified
in the complaint, for example, features hand drawn outlines of
rows of teeth, but the similarities stop there. The rows of teeth
are not one on top of the other, as they are in the Roar Mark, but

are side-to-side, adorning each pocket. See Figure 4.

 

 

Figure 3 , Figure 4

Roberts, however, seeks a preliminary injunction with respect
to all of Puma’s teeth designs; he does not limit his claims to

those designs that more closely resemble the Roar Mark. Therefore,

 

in evaluating this factor, the Court evaluates the similarity of

11

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 12 of 21

Puma’s teeth designs in general, not any particular teeth design.
Because Puma’s challenged teeth designs come in many different
shapes and sizes, it is unlikely that a consumer would believe the
marks are produced by or affiliated with Roberts, who uses only a
single, constant design.’ This factor weighs against Roberts.
ec. Competitive Proximity

The competitive proximity factor “concerns whether and to

what extent the two products compete with each other.” Cadbury

Beverages, Inc. v. Cott Corp., 73 F.3d 474, 480 (2d Cir. 1996). In

 

order to assess such competition, courts evaluate “the nature of
the products themselves and the structure of the relevant market,”
by considering, among other things, the channels through which the

goods are sold. Id.

 

4 Puma also argues that the marks are not similar because the
the teeth designs are always accompanied by the word “Puma.” This
argument is at best only half right. While the inclusion of the
word “Puma” might reduce the likelihood of direct source confusion,
it increases the likelihood of direct affiliative confusion. A
consumer who sees what she believes is the Roar Mark next to the
word “Puma” might conclude that Roberts had somehow endorsed Puma’s
products. See Banff, Ltd. v. Federated Dept. Stores, Inc., 638 F.
Supp. 652, 656 (S.D.N.Y. 1986) (“U]se of a defendant’s own name in
conjunction with an otherwise similar mark does not generally
excuse the infringement since it may instead simply increase the
misappropriation by linking the defendant’s own name to the
plaintiff’s good will established by its trademark.”).
Nonetheless, the Court finds that the teeth designs ~- as a whole
-- are not sufficiently similar to the Roar Mark to allow for
direct affiliative confusion.

 

12

&
G
¥

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 13 of 21

On the one hand, both Roberts and Puma claim to sell clothing,
which weighs in favor of market proximity.® On the other hand, Puma
alleges that it sells its apparel through its own Puma-branded
stores, Puma’s e-commerce website, and through retail partners,
Staiger Decl., Dkt. No. 25, I 28, whereas Roberts sells clothing
only on his own website and, occasionally, at art installations
and events, Roberts Decl. 9 27. The stark difference in the
channels of trade does not support a finding of competitive
proximity and therefore weighs against Roberts.

d. Bridging the Gap

“The term ‘bridging the gap’ is used to describe the senior

user’s interest in preserving avenues of expansion and entering

into related fields.” C.L.A.S.S. Promotions, Inc. Vv. D.S.

 

Magazines, Inc., 753 F.2d 14, 18 (2d Cir. 1985). It thus requires
evaluating the “likelihood that the prior owner will bridge the

gap.” Guthrie Healthcare Sys. v. ContextMedia, Inc., 826 F.3d 27,

 

45 (2d Cir. 2016). Other than speculation of potential future
collaborations with national brands, Roberts offers no concrete

plans to begin selling his apparel bearing the Roar Mark alongside

 

5 In fact, at the time the complaint was filed, Roberts did not
sell any apparel bearing the Roar Mark. Roberts Decl. 7 23. It was
only following oral argument that Roberts relaunched his website
store, which now sells t-shirts, facemasks, and pins bearing the
Roar Mark. Roberts Supp. Mem., Dkt. No. 34, at 3.

13

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 14 of 21

Puma’s. Roberts points out, for example, that he is a part of a
“national brand spotlight” associated with a bottled water brand,
Roberts Reply Decl. @ 27, and that he is “working with Nike to use
[the] Roar Mark on a line of consumer electronics relating to
sportswear,” Roberts Decl. § 110. Such plans to use the Roar Mark
on water bottles or electronics, however, do not help Roberts
bridge the gap because his trademark covers uses of the Roar Mark
on certain items of apparel. Moreover, the national spotlight
campaign does not appear to feature the Roar Mark at all. Instead,
it appears to show other designs by Roberts, such as a lion bearing
its teeth. See Dkt. No. 27-2. This factor weighs against Roberts.

e. Actual Confusion

Evidence of actual confusion is a strong indication that a

likelihood of confusion exists. See Mobil Oil Corp. v. Pegasus

 

Petroleum Corp., 818 F.2d 254, 259 (2d Cir. 1987). Roberts
introduced evidence that some of his social media followers,
certain online media, and two of his customers were confused into
believing that the Puma t-shirt worn by Jay-Z was either made by
or affiliated with Roberts. Confusion on the part of his social
media followers is largely beside the point. See Saxon Glass

Techs., Inc. v. Apple Inc., 393 F. Supp. 3d 270, 305 (W.D.N.Y.

 

2019) (“[T]he actual confusion inquiry focuses on the consuming

public as a whole, not interested parties already familiar with

14
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 15 of 21

the plaintiff’s mark through personal connections.”). Likewise,
the two confused customers were already fans of Roberts and
familiar with his art before seeing the Jay-Z photograph. To the
extent that any of these instances of confusion are relevant,
moreover, they are relevant only with respect to the few particular
teeth designs that allegedly engendered such confusion. There is,
by contrast, a complete lack of evidence of any actual confusion
as to the majority of Puma’s teeth designs. This factor weighs
against Roberts.

f. Bad Faith

The “bad faith” inquiry “looks to whether the defendant
adopted its mark with the intention of capitalizing on plaintiff's
reputation and goodwill and any confusion between his and the
senior user’s product.” Lang, 949 F.2d at 583. Roberts argues that
there is evidence of bad faith because an artist who previously
worked with Roberts on an art installation -- Emory Jones -- was
later hired to work for Puma. See Roberts Decl. 997 34-42. Roberts
also contends that the Court can infer bad faith because Puma
continued to use the teeth designs after receiving a cease-and-
desist letter from Roberts’ counsel.

The Court disagrees. Although “[c]lourts have found bad faith
where defendants have failed to comply with cease and desist

letters without consulting counsel,” Microban Products Co. v. API

 

15

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 16 of 21

Industries, Inc., No. 14-cv-41 (KPF), 2014 WL 1856471, at *8
(S.D.N.Y. May 8, 2014), there are no allegations that Puma failed
to consult counsel. Also, Roberts’ speculation regarding Mr. Jones
is undermined by the declarations from Puma’s head of basketball
operations and the creative director of the advertising agency
denying that Mr. Jones had anything to do with the creation of the

teeth designs. See Collins Decl., Dkt. No. 24, GU 24-25; Staiger

 

Decl., @% 38-40. The following factors, moreover, cut against a
finding of bad faith: (1) Puma conducted a trademark search, see

New York City Triathlon, LLC v. NYC Triathlon Club, Inc., 704 F.

 

Supp. 2d 305, 339 (S.D.N.Y¥. 2010); (2) Puma’s teeth designs are
consistent with Puma’s well-established feline theme, see Star

Industries, Inc. v. Bacardi, & Co. Ltd., 412 F.3d 373, 388 (2d

 

Cir. 2005); and (3) Puma, a well-known company, would have little
reason to capitalize on Roberts’ minimal commercial reputation,

see Gameologist Group, LLC v. Scientific Games Intern., Inc., 3838

 

F. Supp. 2d 141, 163 (S.D.NY. 2011).
g. Quality of the Products
The guality of an allegedly infringing product is potentially
relevant in two ways. If the junior user’s product is of an
inferior quality, this factor will “go[] more to the harm that
confusion can cause the plaintiff's mark and reputation than to

the likelihood of confusion.” Virgin Enters., 335 F.3d at 152. If,

16

 

 

 

 

 

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 17 of 21

by contrast, the junior user’s product is of an equal quality,
this factor will go more to the likelihood of confusion.
Accordingly, only the latter “has relevance to determining the

likelihood of confusion.” Savin Corp. v. Savin Grp., 391 F.3d 439,

 

461 (2d Cir. 2004)
Roberts contends that Puma’s “mass produced” products are of
a lesser quality and therefore harm Roberts’ “pricing and
reputation as a high-end street wear brand.” Pl. Mem., Dkt. No.
14, at 17. Roberts, however, offers no evidence that Puma’s mass
production necessarily means that its products are of a lower
guality. In any event, even assuming Puma’s products were of a
lower quality, that would actually cut against confusion because
buyers might be less likely to assume that Puma’s mass-produced
products are created by or affiliated with a high-end artist like
Roberts. This factor weighs against Roberts.
h. Sophistication of Consumer
Finally, the Court considers the sophistication of the
relevant consumers. This factor looks to the “the general
impression of the ordinary purchaser, buying under the normally
prevalent conditions of the market and giving the attention such
purchasers usually give in buying that class of goods.” Star, 412
F.3d at 390. As a general rule, “the more sophisticated the

purchaser, the less likely he or she will be confused by the

Ll?

 

 

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 18 of 21

f

presence of similar marks in the marketplace.” Savin, 391 F.3d at
461. In a direct confusion case, the consumers relevant to this
inguiry are those who purchase the defendant’s products. See
Sterling, 14 F.3d at 742.

Where, as here, the parties “have not submitted any relevant
expert opinions or surveys,” the Court is left to rely solely on

indirect indications of sophistication,” based “on the nature
of the product or its price.” Id. Puma’s goods are not especially
expensive; its shirts, for example, appear to retail for around
$30 to $40. See Roberts Decl. (1 78, 80. This suggests Puma’s
consumers are unsophisticated for purposes of this analysis. But
the lack of evidence on this issue militates against giving this
factor too much weight. Accordingly, this factor weighs, although
only lightly, in favor of Roberts.

i. Weighing the Polaroid Factors

Having considered each of the Polaroid factors, the Court
finds that Roberts has not demonstrated a likelihood of confusion.
All but two of the factors either favor Puma or are neutral.
Significantly, as to Puma’s teeth designs as a whole, the marks
are not similar, and there is little evidence of actual confusion
or of bad faith. Accordingly, there is no basis to find that Puma’s

use of the teeth designs, as a whole, is likely to cause confusion

with the Roar Mark.

18

 

 

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 19 of 21

B. State Law Claims

As previously noted, Roberts also brings claims for common
law trademark infringement and unfair competition, and a claim for
dilution under New York. Roberts has also failed to establish
sufficiently serious questions going to the merits of any of these
claims.

To prevail on his common law claim of trademark infringement,
Roberts must again show a “likelihood of confusion as to the source

or sponsorship of defendant's products,” Standard & Poor's Corp.,

 

Inc., v. Commodity Exch., Inc., 683 F.2d 704, 708 (2d Cir. 1982),

 

which is assessed under the same confusion standard applied for
infringement under the Lanham Act, Katz v. Modiri, 283 F. Supp. 20
883, 900 (S.D.N.Y. 2003). For the reasons discussed above, Roberts
has failed to do so.

Similarly, to prevail on his common law unfair competition
claim, Roberts must demonstrate a likelihood of confusion and

Puma’s bad faith. WIZKIDS/NECA, LLC v. TIII Ventures, LLC, No. 17-

 

cv-2400 (RA), 2019 WL 1454666, at *15 (S.D.N.Y. Mar. 31, 2019). As
discussed above, Roberts has failed to demonstrate either a
likelihood of confusion between the marks or that Puma acted in
bad faith.

Finally, to prevail on his dilution claim under New York law,

Roberts must show that Puma “uses or modifies [Robert’s] trademark

19
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 20 of 21

to identify the [Puma’s] goods and services, raising the
possibility that the mark will lose its ability to serve as a

unique identifier of [Roberts’] product.” Deere & Co. v. MTD

 

Products, Inc., 41 F.3d 39, 43 (2d Cir. 1994). Courts in the Second
Circuit consider six factors to determine dilution by blurring
under New York law: (i) the similarity of the marks; (11) the
similarity of the products covered; (iii) the sophistication of
the consumers; (iv) the existence of predatory intent; (v) the
renown of the senior mark; and (vi) the renown of the junior mark.

Starbucks Corp. v. Wolfe's Borough Coffee, Inc., 588 F.3d 97, 114

 

(2d Cir. 2009). Importantly, New York does not permit a dilution
claim unless the two marks are “substantially” similar. Id. To
show “substantial similarity,” Roberts must demonstrate that the
teeth designs are sufficiently similar to the Roar Mark that a
“substantial segment” of target consumers sees the two designs as

essentially the same. Miss Universe, L.P., LLLP v. Villegas, 672

 

F. Supp. 2d 575, 595-96 (S.D.N.Y. 2009). Because, as discussed
above, the teeth designs are not similar enough to the Roar Mark
to infringe it, “it follows that the former is not similar enough
to dilute the latter.” Id. Therefore, Roberts has not shown a
likelihood of success on the merits of his dilution claim.

Conclusion

20

 

 

BMD TE ETE ISIE EY te it ied a Leta Tee ARUN Tee RE

 

 

 
Case 1:21-cv-02559-JSR Document 40 Filed 05/27/21 Page 21 of 21

In sum, Roberts has failed to establish a likelihood of
success on, or substantial questions going to, the merits of any
of his claims. For that reason, the Court, by bottom-line order,
denied Roberts’ motion for a temporary restraining order and

preliminary injunction.

Dated: New York, NY Sully

May Jt, 2021 fo s. 5. REKorr, U.S.D.J.

21

 

 

 

 

 

 

 
